DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
Allowable Subject Matter
Claims 1-15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After the examiner thoroughly and carefully examined the prior art references, updated searches, and with the newly prior art references found.  There is nowhere in the previous and newly prior art references teach, suggest, or disclose such that “…the second electronic device 250 (i.e. touch panel 280) detects the first electronic device 220 (i.e. mobile or cell phone) on the touch panel 280.  The second electronic device 250 (i.e. touch panel 280) pulls the first data (i.e. DATA1) from the mobile or cell phone 220 and display the first data (i.e. DATA1) on the first area (i.e. divided portion) on the touch panel as the first data (i.e. DATA1) now becomes the second data (i.e. DATA2) displayed on the first area of the touch panel 280.  Then, when the user moves the first electronic device 220 (i.e. mobile or cell phone) across the divided portion of the touch panel into another divided portion of the touch panel, the touch panel 280 display some of the first data in the first area on the touch panel.  When the user continues further move the mobile or cell phone across the divided portion of the touch panel and outside the first area divided portion of the touch panel, the first area divided portion does not display data in the first area (i.e. first divided portion) on the touch panel…” as described in the Applicant’s invention in paragraphs [0143]-[0149] corresponding to figures 11B to 11E.

    PNG
    media_image1.png
    717
    368
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    690
    335
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    702
    342
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    708
    338
    media_image4.png
    Greyscale

References Cited
	Suzuki (U.S Pub: 20100020086) is cited to teach a sharing display processing system having a plurality of display processing systems each comprising one or a plurality of display apparatuses, wherein each display processing system comprises: a 
extract a part of the second memory region, on which the contents are arranged by the content arrangement unit, as an extracted region; and an extracted region arrangement unit configured to arrange the extracted region extracted by the extraction unit on the first memory region, and each display apparatus displays the extracted region arranged within a range of the display region corresponding to itself on the first memory region.
	However, Suzuki does not disclose wherein “…the second electronic device 250 (i.e. touch panel 280) detects the first electronic device 220 (i.e. mobile or cell phone) on the touch panel 280.  The second electronic device 250 (i.e. touch panel 280) pulls the first data (i.e. DATA1) from the mobile or cell phone 220 and display the first data (i.e. DATA1) on the first area (i.e. divided portion) on the touch panel as the first data (i.e. DATA1) now becomes the second data (i.e. DATA2) displayed on the first area of the touch panel 280.  Then, when the user moves the first electronic device 220 (i.e. mobile or cell phone) across the divided portion of the touch panel into another divided portion of the touch panel, the touch panel 280 display some of the first data in the first area on the touch panel.  When the user continues further move the mobile or cell phone across the divided portion of the touch panel and outside the first area divided portion of the touch panel, the first area divided portion does not display data in the first area (i.e. first divided portion) on the touch panel…” as described in the Applicant’s invention in paragraphs [0143]-[0149] corresponding to figures 11B to 11E.
	Kim (U.S Pub: 20160085497) is cited to teach a content display method for a display system including a plurality of display apparatuses includes transmitting first content pre-stored in the first display apparatus of the plurality of display apparatuses to a second display apparatus of the plurality of display apparatuses in order to display the first content on the second display apparatus, receiving second content stored in the second display apparatus, wherein the second content is different from the first content, and displaying on the display system, the pre-stored first content or the received second content based on an arrangement position of the plurality of display apparatuses. 
	However, Kim does not disclose wherein “…the second electronic device 250 (i.e. touch panel 280) detects the first electronic device 220 (i.e. mobile or cell phone) on the touch panel 280.  The second electronic device 250 (i.e. touch panel 280) pulls the first data (i.e. DATA1) from the mobile or cell phone 220 and display the first data (i.e. DATA1) on the first area (i.e. divided portion) on the touch panel as the first data (i.e. DATA1) now becomes the second data (i.e. DATA2) displayed on the first area of the touch panel 280.  Then, when the user moves the first electronic device 220 (i.e. mobile or cell phone) across the divided portion of the touch panel into another divided portion of the touch panel, the touch panel 280 display some of the first data in the first area on the touch panel.  When the user continues further move the mobile or cell phone across the divided portion of the touch panel and outside the first area divided portion of the touch panel, the first area divided portion does not display data in the first area (i.e. first divided portion) on the touch panel…” as described in the Applicant’s invention in paragraphs [0143]-[0149] corresponding to figures 11B to 11E.
	Takada (U.S Pub: 20150172594) is cited to teach a video recording and reproduction unit is included in a display device constituting the digital signage system.  
In the case of a multi-display configuration in which a plurality of display devices form one large screen, a video screen to be recorded in the video recording and reproduction unit of each display device is recorded with the size being reduced according to the number of displays to be used for multi-display.  Together with this, position information relating to arrangement positions of the respective display devices in the multi-display, 
and a time code for synchronizing the respective displays, are recorded in the video recording and reproduction unit.  As a result, large-screen video pictures formed by the multi-display configuration can be displayed on one display device, and it can be confirmed whether the advertising contents have been displayed according to the schedule.
However, Takada does not disclose wherein “…the second electronic device 250 (i.e. touch panel 280) detects the first electronic device 220 (i.e. mobile or cell phone) on the touch panel 280.  The second electronic device 250 (i.e. touch panel 280) pulls the first data (i.e. DATA1) from the mobile or cell phone 220 and display the first data (i.e. DATA1) on the first area (i.e. divided portion) on the touch panel as the first data (i.e. DATA1) now becomes the second data (i.e. DATA2) displayed on the first area of the touch panel 280.  Then, when the user moves the first electronic device 220 (i.e. mobile or cell phone) across the divided portion of the touch panel into another divided portion of the touch panel, the touch panel 280 display some of the first data in the first area on the touch panel.  When the user continues further move the mobile or cell phone across the divided portion of the touch panel and outside the first area divided portion of the touch panel, the first area divided portion does not display data in the first area (i.e. first divided portion) on the touch panel…” as described in the Applicant’s invention in paragraphs [0143]-[0149] corresponding to figures 11B to 11E.
	Wang et al (U.S Pub: 20150062433) is cited to teach one or more hardware interfaces each for connecting to a signal source to receive at least one type of application resources; a control chip electrically connected to the one or more hardware 
interfaces, the control chip being configured to classify and integrate one or more types of application resources received through the one or more hardware interfaces, and generate a display signal for a main interface including a number of areas arranged according to a predetermined layout, wherein each area is configured to display information regarding a same type of the classified and integrated application resources, and different areas are configured to display information regarding different types of the classified and integrated application resources; and a display screen electrically connected to the control chip to display the main interface according to the display signal.
However, Wang does not disclose wherein “…the second electronic device 250 (i.e. touch panel 280) detects the first electronic device 220 (i.e. mobile or cell phone) on the touch panel 280.  The second electronic device 250 (i.e. touch panel 280) pulls the first data (i.e. DATA1) from the mobile or cell phone 220 and display the first data (i.e. DATA1) on the first area (i.e. divided portion) on the touch panel as the first data (i.e. DATA1) now becomes the second data (i.e. DATA2) displayed on the first area of the touch panel 280.  Then, when the user moves the first electronic device 220 (i.e. mobile or cell phone) across the divided portion of the touch panel into another divided portion of the touch panel, the touch panel 280 display some of the first data in the first area on the touch panel.  When the user continues further move the mobile or cell phone across the divided portion of the touch panel and outside the first area divided portion of the touch panel, the first area divided portion does not display data in the first area (i.e. first divided portion) on the touch panel…” as described in the Applicant’s invention in paragraphs [0143]-[0149] corresponding to figures 11B to 11E.
	Pan et al (U.S Pub: 20140306865) is cited to teach a method for communicating an electronic apparatus with a plurality of first display devices and at least one second display device, applied to an electronic device is provided.  The method includes the following steps: communicating with the plurality of first display devices and receiving a plurality of contents from the plurality of first display devices; maintaining layout information of the at least one second display device so as to generate a layout policy; composing images of the plurality of contents received from the plurality of first display devices so as to generate a combined image according to the layout policy; and communicating with the at least one second display device and transmitting the combined image to the at least one second display device.
However, Pan does not disclose wherein “…the second electronic device 250 (i.e. touch panel 280) detects the first electronic device 220 (i.e. mobile or cell phone) on the touch panel 280.  The second electronic device 250 (i.e. touch panel 280) pulls the first data (i.e. DATA1) from the mobile or cell phone 220 and display the first data (i.e. DATA1) on the first area (i.e. divided portion) on the touch panel as the first data (i.e. DATA1) now becomes the second data (i.e. DATA2) displayed on the first area of the touch panel 280.  Then, when the user moves the first electronic device 220 (i.e. mobile or cell phone) across the divided portion of the touch panel into another divided portion of the touch panel, the touch panel 280 display some of the first data in the first area on the touch panel.  When the user continues further move the mobile or cell phone across the divided portion of the touch panel and outside the first area divided portion of the touch panel, the first area divided portion does not display data in the first area (i.e. first divided portion) on the touch panel…” as described in the Applicant’s invention in paragraphs [0143]-[0149] corresponding to figures 11B to 11E.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES S NOKHAM/Examiner, Art Unit 2627                                                                                                                                                                                                        

/KE XIAO/Supervisory Patent Examiner, Art Unit 2627